Case 4:20-cv-00601-JFH-CDL Document 2 Filed in USDC ND/OK on 11/23/20 Page 1 of 27




                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OKLAHOMA

    (1) YOLANDA LUCAS, as the Special
        Administrator of the Estate of MICHELLE
        ANN CADDELL, Deceased,

              Plaintiff,
                                                             20-cv-00601-JFH-CDL
    v.

    (1) TURN KEY HEALTH CLINICS, LLC, a                 JURY TRIAL DEMANDED
        Domestic Limited Liability Corporation;
    (2) VIC REGALADO, individually and in his           ATTORNEY LIEN CLAIMED
        official capacity as Tulsa County Sheriff;
    (3) BOARD OF COUNTY
        COMMISSIONERS OF TULSA
        COUNTY;
    (4) GARY MYERS, MD; AND
    (5) SHIRLEY HADDEN,

              Defendants.

                                            COMPLAINT

                   COMES NOW Yolanda Lucas (“Plaintiff”), Special Administrator of the Estate of

     Michelle Ann Caddell (“Ms. Caddell”), deceased, and for her causes of action against the

     above-named Defendants, alleges and states the following:

                                PARTIES, JURISDICTION AND VENUE

         1.        Plaintiff is a citizen of Oklahoma and the duly appointed Special Administrator of

  the Estate of Michelle Ann Caddell (“Decedent”). The survival causes of action in this matter are

  based on violations of Decedent’s rights under the Fourteenth Amendment to the United States

  Constitution. Decedent was, at all times pertinent hereto, a pretrial detainee in the custody of the

  Tulsa County Sheriff’s Office.

         2.        Defendant Turn Key Health Clinics, LLC (“Turn Key”) is an Oklahoma limited

  company doing business in Tulsa County, Oklahoma. Turn Key is a private correctional health



                                              Page 1 of 27
Case 4:20-cv-00601-JFH-CDL Document 2 Filed in USDC ND/OK on 11/23/20 Page 2 of 27




  care company that contracts with counties, including Tulsa County, to provide medical

  professional staffing, supervision and care in county jails. Turn Key was at all times relevant

  hereto responsible, in part, for providing medical services, supervision and medication to Ms.

  Caddell while she was in custody of the Tulsa County Sheriff’s Office (“TCSO”). Turn Key was

  additionally responsible, in part, for creating and implementing policies, practices and protocols

  that govern the provision of medical and mental health care to inmates at the Tulsa County Jail

  (“Jail”), and for training and supervising its employees. Turn Key was, at all times relevant hereto,

  endowed by Tulsa County and its Board of County Commissioners with powers and/or functions

  governmental in nature, such that Turn Key became an agency or instrumentality of the State and

  subject to its constitutional limitations.

          3.      Defendant Vic Regalado (“Sheriff Regalado” or “Defendant Regalado”) is, and was

  at all times relevant hereto, the Sheriff of Tulsa County, Oklahoma, residing in Tulsa County,

  Oklahoma, and acting under color of State law.1 Sheriff Regalado is sued purely in his official

  capacity. It is well-established, as a matter of Tenth Circuit authority, that a § 1983 claim against

  a county sheriff in his official capacity, such as is brought herein, “is the same as bringing a suit

  against the county.” Martinez v. Beggs, 563 F.3d 1082, 1091 (10th Cir. 2009); see also Porro v.

  Barnes, 624 F.3d 1322, 1328 (10th Cir. 2010); Bame v. Iron Cnty., 566 F. App'x 731, 737 (10th

  Cir. 2014). Thus, in suing Sheriff Regalado in his official capacity, Plaintiff has brought suit

  against Tulsa County and the TCSO under § 1983.




  1
          Pursuant to applicable law, the Tulsa County Sheriff is the “Tulsa County official responsible for
  promulgating and enforcing policies for the [Jail], providing medical care to inmates and detainees, and
  operating the jail on a daily basis.” Wirtz v. Regalado, No. 18-CV-0599-GKF-FHM, 2020 WL 1016445, at
  *6 (N.D. Okla. Mar. 2, 2020) (citing 19 O.S. § 513 and Estate of Crowell ex rel. Boen v. Bd. of Cty. Comm’rs
  of Cleveland Cty., 237 P.3d 134, 142 (Okla. 2010)).


                                                 Page 2 of 27
Case 4:20-cv-00601-JFH-CDL Document 2 Filed in USDC ND/OK on 11/23/20 Page 3 of 27




          4.      All Jail staff, as referenced herein, were, at all times relevant hereto, acting under

  color of state law and were either employees and/or agents of Defendant Turn Key and/or the

  TCSO and Sheriff Regalado.

          5.       Defendant Board of County Commissioners of Tulsa County (“BOCC” or the

  “County”) is a statutorily created governmental entity. 57 O.S. § 41 provides that “[e]very county,

  by authority of the board of county commissioners and at the expense of the county, shall have a

  jail or access to a jail in another county for the safekeeping of prisoners lawfully committed.”

  (emphasis added). BOCC is required to discharge its responsibilities to the Tulsa County Jail in a

  constitutional and reasonably appropriate manner. BOCC is sued under the Oklahoma

  Governmental Tort Claims Act, 51 O.S. § 151, et seq.2

          6.       Defendant Dr. Gary Myers was, at all times relevant hereto, an employee and/or

  agent of Turn Key/the County/TCSO, who was, in part, responsible for overseeing Decedent’s

  health and well-being, including meeting the Decedent’s medical and mental health needs, during

  the time she was in TCSO custody. At all times relevant hereto, Defendant Myers was acting

  within the scope of his employment and under color of state law. Defendant Myers is sued in his

  individual capacity.

          7.       Defendant Shirley Hadden was, at all times relevant hereto, the Services

  Administrator for Turn Key at the Jail and an employee and/or agent of Turn Key/the

  County/TCSO, who was, in part, responsible for overseeing Decedent’s health and well-being,

  including meeting the Decedent’s medical and mental health needs, during the time she was in



  2
           Pursuant to 51 O.S. § 156, Plaintiff’s counsel provided notice to the BOCC of the claims herein on
  February 27, 2020. The BOCC did not respond to said notice and the same was deemed denied by operation
  of law on May 27, 2020 pursuant to 51 O.S. § 157. Plaintiff’s counsel further provided notice to Turn Key
  of the claims herein on August 7, 2020. Turn Key did not respond to said notice and the same was deemed
  denied by operation of law on November 5, 2020 pursuant to 51 O.S. § 157.


                                                Page 3 of 27
Case 4:20-cv-00601-JFH-CDL Document 2 Filed in USDC ND/OK on 11/23/20 Page 4 of 27




  TCSO custody. At all times relevant hereto, Defendant Hadden was acting within the scope of her

  employment and under color of state law. Defendant Hadden is sued in her individual capacity.

         8.       The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1343 to secure

  protection of and to redress deprivations of rights secured by the Eight and Fourteenth

  Amendments to the United States Constitution as enforced by 42 U.S.C.§ 1983, which provides

  for the protection of all persons in their civil rights and the redress of deprivation of rights under

  color of law.

         9.       The jurisdiction of this Court is also invoked under 28 U.S.C. § 1331 to resolve a

  controversy arising under the Constitution and laws of the United States, particularly the Eighth

  and Fourteenth Amendments to the United States Constitution and 42 U.S.C. § 1983.

         10.      This Court has supplemental jurisdiction over the state law claims asserted herein

  pursuant to 28 U.S.C. § 1367, since the claims form part of the same case or controversy arising

  under the United States Constitution and federal law.

         11.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events

  or omissions giving rise to Plaintiff’s claims occurred in this District.

                                      STATEMENT OF FACTS

         12. Paragraphs 1-11 are incorporated herein by reference.

                          A. Facts Specific to Decedent’s Treatment at the Jail

         13.      On or about December 27, 2018, Decedent was arrested and booked into the Tulsa

  County Jail (“Jail”).




                                              Page 4 of 27
Case 4:20-cv-00601-JFH-CDL Document 2 Filed in USDC ND/OK on 11/23/20 Page 5 of 27




          14.     Decedent tested positive for Chlamydia on January 23, 2019, while incarcerated at

  the Jail. It is well-known that having Chlamydia significantly increases the likelihood of

  developing cervical cancer.3

          15.     After being diagnosed with Chlamydia, Decedent made her first documented

  complaint of vaginal discharge to Jail staff on June 22, 2019.

          16.     On July 5, 6, and 7, 2019, Decedent submitted repeated requests for medical

  treatment related to pain she was experiencing in her left hip and thigh.

          17.     Decedent was evaluated by Nurse Sellu on July 14, 2019, at which time Nurse Sellu

  noted that Decedent’s left hip pain had begun four (4) weeks earlier. Nurse Sellu also noted that

  Decedent had been “seen in sick call twice for this issue.”

          18.     On August 3, 2019, Decedent reported to nursing staff at the Jail that she felt like

  she had a blood clot in her left thigh.

          19.     On August 5, 2019, Decedent was evaluated by Defendant Myers for left hip/groin

  pain and heavy intermenstrual bleeding. Defendant Myers determined that Decedent was not

  suffering from deep vein thrombosis (“DVT”). Concerned about her bleeding, Defendant Myers

  ordered blood work but noted that Decedent was a “healthy menstruating woman with mild

  anemia.”

          20.     Anemia is a condition in which a person lacks enough healthy red blood cells to

  carry adequate oxygen to the body's tissues. Anemia is a common condition in patients suffering

  from cancer, especially cervical cancer patients.4




  3
          See, e.g., Zhu, Haiyan et al., “Chlamydia Trachomatis Infection-Associated Risk of Cervical
  Cancer: A Meta-Analysis.” Medicine Vol. 95,13 (2016).
  4
          See, e.g., Shin, Na-Ri, et al., “Prognostic value of pretreatment hemoglobin level in patients with
  early cervical cancer.” Obstetrics & gynecology science vol. 57,1 (2014): 28-36.


                                                Page 5 of 27
Case 4:20-cv-00601-JFH-CDL Document 2 Filed in USDC ND/OK on 11/23/20 Page 6 of 27




          21.     On August 10, 2019, Decedent put in another medical request for complaints of

  continuous vaginal discharge. In response, Nurse Chumley noted that Decedent had already been

  evaluated multiple times for complaints of irregular vaginal discharge. A culture of the discharge

  was ordered.

          22.     On August 14, 2019, the results of the blood work ordered by Defendant Myers

  revealed Decedent had leukocytosis, an elevation of the white blood cells indicating sickness.

  Nonetheless, Defendant Myers noted only that the lab results were normal, and that no follow-up

  was needed.

          23.     On August 15, 2019, the results of the vaginal culture revealed heavy growth of

  Escherichia Coli (“E. coli”). E. Coli strains possess a plethora of virulence factors that contribute

  to disease.5 E. coli is the most common cause of community-acquired urinary tract infections

  (“UTI”), and a common cause of bacterial vaginosis (“BV”).6

          24.     By August 15, 2019, Defendant Myers and Jail staff were aware of the following

  regarding Decedent’s medical condition:

                 a. She had been diagnosed with Chlamydia;

                 b. She had been complaining of ongoing hip/groin pain for weeks;

                 c. She had been complaining of ongoing, abnormal vaginal discharge for weeks;

                 d. She had been complaining of ongoing, irregular vaginal bleeding for weeks;

                 e. She had mild leukocytosis;

                 f. She had a heavy growth of E. coli; and


  5
          See, e.g., Terlizzi, Maria E., et al., “UroPathogenic Escherichia coli (UPEC) Infections: Virulence
  Factors, Bladder Responses, Antibiotic, and Non-antibiotic Antimicrobial Strategies.” Frontiers in
  microbiology vol. 8 1566. 15 Aug. 2017.
  6
          See, e.g., Kumar, Nikhil, et al., “Bacterial vaginosis: Etiology and modalities of treatment-A brief
  note.” Journal of pharmacy & bioallied sciences vol. 3,4 (2011): 496-503.


                                                 Page 6 of 27
Case 4:20-cv-00601-JFH-CDL Document 2 Filed in USDC ND/OK on 11/23/20 Page 7 of 27




                 g. Her symptoms were becoming more severe, not less.

          25.    Despite these symptoms, Decedent was merely given Tylenol instead of being sent

  for further evaluation and diagnostic testing.

          26.    Decedent made another sick call request on August 16, 2019, complaining that she

  was not menstruating and was experiencing excessive bleeding from her vagina.

          27.    Despite continued complaints of irregular vaginal bleeding and discharge,

  Defendant Myers incorrectly noted on August 20, 2019 that Decedent’s complaints had resolved.

          28.    Decedent again voiced complaints of pain in her lower abdomen with

  corresponding vaginal discharge on August 24, 2019, just days after Defendant Myers reported it

  had resolved. Decedent advised that she was also having difficulty with bowel movements at this

  time.

          29.    On August 26, 2019, Decedent had still not been seen by a doctor in response to

  her August 24, 2019 request and again wrote into the nursing staff stating that she was “sorry for

  putting a sick call in all the time. But there is something wrong with me and I hurt bad.”

          30.    Decedent knew that something was not right and was desperate for staff to take her

  medical needs seriously.

          31.    Defendant Myers evaluated Ms. Caddell on August 27, 2019. In his notes from the

  evaluation, Defendant Myers stated that Decedent “has had frequent sick calls – some of which do

  not fulfill medical logic.”

          32.    On September 3, 2019, Defendant Myers refused Decedent’s request for more

  ibuprofen to help with her extreme, and still ongoing pain. Defendant Myers determined at that

  time that Decedent was “abusing the [sick call] system.”




                                              Page 7 of 27
Case 4:20-cv-00601-JFH-CDL Document 2 Filed in USDC ND/OK on 11/23/20 Page 8 of 27




         33.     Defendant Myers continually downplayed Decedent’s obvious and apparent serious

  medical needs. By September 3, 2019, Decedent had been complaining of vaginal bleeding and

  discharge for months. Any reasonable physician would understand that vaginal bleeding and

  discharge that lasts for that period of time warrants a more invasive look by an obstetrician. Instead,

  Defendant Myers wrote Decedent off entirely.

         34.     On September 15, 2019, Decedent spoke with Nurse Suzanne who noted that

  Decedent had been experiencing “menstrual Cycle with blood clots and pain starting 10 months

  ago.” Recognizing how serious Decedent’s symptoms were, Nurse Suzanne placed a referral for

  Decedent to see to an obstetrician.

         35.     On September 20, 2019, Defendant Administrator Hadden unilaterally cancelled

  the referral, advising incorrectly that Decedent had “seen the medical director multiple times

  without complaint of ‘months of heavy bleeding.’”

         36.     Despite the months of documented bleeding, including Defendant Myers’ diagnosis

  of anemia, Defendant Hadden informed Defendant Myers that Decedent’s “excessive amount of

  vaginal bleeding needs to be verified before she is tasked to see Dr. Hameed.”

         37.     Decedent underwent a Complete Blood Count (“CBC”) test on September 23, 2019.

  The results of this testing showed Decedent was experiencing abnormal uterine bleeding and that

  Decedent’s hemoglobin levels had dropped sharply within the previous six (6) weeks.

         38.     Decedent was finally seen by an obstetrician, Dr. Aktar Hameed, on September 27,

  2019. Dr. Hameed determined that Ms. Caddell’s “cervix is friable, irregular, hypertrophied, and

  with degenerating tissue extending to posterior vaginal vault.” He opined Decedent was suffering

  “probable invasive cancer of the cervix” and ordered a Pap Smear to confirm.




                                              Page 8 of 27
Case 4:20-cv-00601-JFH-CDL Document 2 Filed in USDC ND/OK on 11/23/20 Page 9 of 27




         39.     Decedent was evaluated by medical staff at the Jail on October 3, 2019 where she

  reported experiencing pain levels of “10/10.”

         40.     On October 6, 2019, the Pap Smear revealed atypical squamous cells.

         41.     Rather than have Decedent evaluated immediately so that she could receive

  treatment for what was very likely cancer, a second Pap Smear was ordered.

         42.     On October 30, 2019, Decedent began discharging tissue from her vagina, in

  addition to blood. She had not been back to see Dr. Hameed or any other obstetrician since her

  October 6, 2019 appointment three weeks earlier. Decedent’s condition had gotten so bad by this

  point that she was soaking through a pad approximately every 20 minutes.

         43.     Medical staff at the Jail noted that an “OBGYN will not be in the building until

  11/10/19 so due to her symptoms getting worse she was sent out via deputy for further evaluation.”

  Decedent was transferred to Hillcrest Hospital located at 1120 S. Utica Avenue for further

  evaluation.

         44.     Upon arriving, Decedent was administered morphine because of her extreme pain.

         45.     After performing a biopsy, the physicians at Hillcrest determined that Ms. Caddell

  did in fact have squamous cervical carcinoma that was “at least stage 3,” and she had extensive

  necrosis. Her physicians determined that Decedent would need radiation and/or chemotherapy.

         46.     Upon learning of the severity of Decedent’s diagnosis, Defendants worked swiftly

  to have Decedent released from custody so that the County and Turn Key would not incur the cost

  of her cancer treatment. On November 5, 2019, just days after being taken to Hillcrest, Decedent

  was released from Jail and left to deal with her cancer.




                                             Page 9 of 27
Case 4:20-cv-00601-JFH-CDL Document 2 Filed in USDC ND/OK on 11/23/20 Page 10 of 27




           47.     At an appointment at Hillcrest on November 9, 2019, it was discovered that in

   addition to the cancer, Decedent had also developed DVT in her left leg.7

           48.     As a result of the DVT diagnosis, Decedent had an Interior Cava (“IVC”) Filter

   placed in her left leg on November 13, 2019.

           49.     Decedent fought the cancer for months, undergoing a series of both radiation

   treatments and chemo-therapy. Eventually, Decedent was taken to the Porta Caeli House (a free

   facility for the terminally ill), where she remained until she succumbed to the cancer and died on

   August 16, 2020.

                                               B. Cervical Cancer

           50.     Paragraphs 1-49 are incorporated herein by reference.

           51.     Decedent died as a result of cervical cancer that she was exhibiting symptoms of

   while in the custody and care of the Defendants.

           52.     Cervical cancer is the result of infection with one of the known carcinogenic

   subtypes of the human papillomavirus (“HPV”) and is one of the few cancers for which screening

   has a major impact on prevention. Access to screening and appropriate follow-up of positive tests

   can eliminate disease in individuals and decrease mortality for populations. 8

           53.     Initial signs and symptoms of cervical cancer include the following: (1) abnormal

   vaginal bleeding; (2) unusual discharge from the vagina; and (3) pain in the pelvic region.9


   7
            DVT occurs when a blood clot forms in one or more of the deep veins in a person’s body, usually
   in the legs. DVT can be very serious because blood clots in a person’s veins can break loose, travel through
   the bloodstream and lodge in the lungs, blocking blood flow (a malady known as a pulmonary embolism).
   8
           See, e.g., Kelly PJ, Allison M, Ramaswamy M., (2018) Cervical cancer screening among
   incarcerated women. PLoS ONE 13(6).
   9
           See, e.g., Cervical Cancer Detection, Diagnosis Staging Sign and Symptoms, American Cancer
   Society, last accessed 11/19/20 at https://www.cancer.org/cancer/cervical-cancer/detection-diagnosis-
   staging/signs-symptoms.html.


                                                 Page 10 of 27
Case 4:20-cv-00601-JFH-CDL Document 2 Filed in USDC ND/OK on 11/23/20 Page 11 of 27




          54.       Defendants noted that Decedent suffered from abnormal vaginal bleeding as early

   as August 5, 2019.

          55.       Defendants noted that Decedent suffered from unusual vaginal discharge as early

   June 22, 2019.

          56.       Defendants noted that Decedent suffered from pain in her pelvic region as early as

   July 8, 2019.

          57.       Signs and symptoms of a more advanced cervical cancer include: (1) swelling of

   the legs; (2) problems urinating or having a bowel movement; and (3) blood in the urine.10

          58.       Defendants noted that Decedent suffered from swelling of her legs as early as

   August 2, 2019.

          59.       Defendants noted that Decedent suffered from problems having bowel movements

   as early as August 24, 2019.

          60.       Decedent repeatedly sought treatment from when she experienced these symptoms.

   However, the medical apparatus at the Jail grossly failed her.

          61.       Defendants should be on alert for the dangers of vaginal health, cervical cancer and

   the symptoms associated with it, based on the number of female inmates within the Jail.

          62.       Women are now the fastest-growing population within America’s prison system.

   Over the past four decades, the number of women in prison has increased by 834% whereas the

   number of men in prison has increased by less than half of that number. 11



   10
         See id.; see also Center for Disease Control, Inside Knowledge 2018 Cervical Cancer Factsheet,
   CDC Publication #99-9123, Revised January 2019.
   11
            Wendy Sawyer, The Gender Divide: Tracking Women’s State Prison Growth, PRISON POL’Y
   INITIATIVE (Jan. 9, 2018), last accessed 11/19/20 at
   https://www.prisonpolicy.org/reports/women_overtime.html.



                                               Page 11 of 27
Case 4:20-cv-00601-JFH-CDL Document 2 Filed in USDC ND/OK on 11/23/20 Page 12 of 27




           63.     The number of women in Oklahoma’s jails has increased more than 20-fold from

   1995 through 2015.12

           64.     According to a June 2018 report by the Prison Policy Initiative (“PPI”),

   Oklahoma’s female incarceration rate has surpassed not only that of every other state in the U.S.,

   but also of almost every other nation. 13

           65.     Defendants should be on alert for the dangers of vaginal health, cervical cancer and

   the symptoms associated with it, based on how common the disease is within its female inmate

   population.

           66.     Based on nationally representative surveys, women in U.S. jails and prisons have

   significantly greater odds than the general population of having cervical cancer. 14

           67.      Among the 13,000 new cases of cervical cancer reported each year in the U.S., the

   rate among women in the criminal justice system is four to five times greater than among non-

   incarcerated women.15

           68.     Defendants have a policy of not providing proper access to feminine hygiene

   products, which have been shown to limit the occurrence of UTIs, HPV, and ultimately cervical

   cancer.16 One former Jail inmate reported that Jail staff would refuse to provide feminine hygiene


   12
          Incarceration Trends in Oklahoma, Vera Institute of Justice December 2019. Last accessed
   11/19/20 at https://www.vera.org/downloads/pdfdownloads/state-incarceration-trends-oklahoma.pdf
   13
           See, e.g., Katjstura, Aleks, States of Women’s Incarceration: The Global Context 2019, Prison
   Policy Initiative, June 2018.
   14
         Binswanger, Ingrid A et al. “Risk factors for cervical cancer in criminal justice settings.” Journal
   of women's health (2002) vol. 20,12 (2011).
   15
           Kelly, Patricia J et al. “Challenges to Pap Smear Follow-up among Women in the Criminal
   Justice System.” Journal of community health vol. 42,1 (2017): 15-20.
   16
           See, e.g., Maree, Johanna & Wright, Susan. (2007). Sexual and menstrual practices: risks for
   cervix cancer. Health SA Gesondheid : Journal of Interdisciplinary Health Sciences.



                                                Page 12 of 27
Case 4:20-cv-00601-JFH-CDL Document 2 Filed in USDC ND/OK on 11/23/20 Page 13 of 27




   products. The anonymous inmate reported that female inmates at the Jail hold onto feminine

   hygiene products “like a treasure.”17

         C. The Jail’s Unconstitutional Health Care Delivery System / Policies and Customs

          69.     Paragraphs 1-68 are incorporated herein by reference.

          70.     The treatment of Decedent described above constitutes deliberate indifference to

   her serious medical needs, was conducted in furtherance of and consistent with a) policies,

   customs, and/or practices for which TCSO and Sheriff Regalado promulgated, created,

   implemented or possessed responsibility for the continued operation; and b) policies, customs,

   and/or practices which Turn Key developed and/or had responsibility for implementing.

          71.     There are longstanding, systemic deficiencies in the medical and mental health care

   provided to inmates at the Tulsa County Jail. Sheriff Regalado has long known of these systemic

   deficiencies and the substantial risks they pose to inmates, like Decedent, but failed to take

   reasonable steps to alleviate those deficiencies and risks.

          72.     For instance, in August of 2009, the American Correctional Association ("ACA")

   conducted a "mock audit" of the Jail. The ACA's mock audit revealed that the Jail was non-

   compliant with "mandatory health standards" and "substantial changes" were suggested. Based on

   these identified and known "deficiencies" in the health delivery system at the Jail, the Jail

   Administrator sought input and recommendations from Elizabeth Gondles, Ph.D. ("Dr. Gondles").

   Dr. Gondles was associated with the ACA as its medical director/medical liaison. After reviewing

   pertinent documents, touring the Jail and interviewing medical and correctional personnel, on

   October 9, 2009, Dr. Gondles generated a Report, entitled "Health Care Delivery Technical



   17
            See, e.g., You Miss So Much When You’re Gone, ACLU, September 2018,
   https://www.hrw.org/report/2018/09/26/you-miss-so-much-when-youre-gone/lasting-harm-jailing-
   mothers-trial-oklahoma#_ftn179


                                              Page 13 of 27
Case 4:20-cv-00601-JFH-CDL Document 2 Filed in USDC ND/OK on 11/23/20 Page 14 of 27




   Assistance" (hereinafter, "Gondles Report"). The Gondles Report was provided to the Jail

   Administrator, Michelle Robinette. As part of her Report, Dr. Gondles identified numerous

   "issues" with the Jail's health care system, as implemented by the Jail's medical services provider

   (“MSP”).18 After receiving the Gondles Report, Chief Robinette held a conference -- to discuss

   the Report -- with the Undersheriff, Administrative Captain and the Jail’s MSP.

          73.     Among the issues identified by Dr. Gondles, as outlined in her Report, were: (a)

   understaffing of medical personnel due to the MSP’s misreporting the average daily inmate

   population; (b) deficiencies in "doctor/PA coverage"; (c) a lack of health services oversight and

   supervision; (d) failure to provide new health staff with formal training; (e) delays in inmates

   receiving necessary medication; (g) nurses failing to document the delivery of health services; (h)

   systemic nursing shortages; (h) failure to provide timely health appraisals to inmates; and (i) 313

   health-related grievances within the past twelve (12) months. Dr. Gondles concluded that "[m]any

   of the health service delivery issues outlined in this report are a result of the lack of understanding

   of correctional healthcare issues by jail administration and contract oversight and monitoring of

   the private provider." Based on her findings, Dr. Gondles "strongly suggest[ed] that the Jail

   Administrator establish a central Office Bureau of Health Services" to be staffed by a TCSO-

   employed Health Services Director ("HSD"). According to Dr. Gondles, without such an HSD in

   place, TCSO could not properly monitor the competency of the Jail's health staff or the adequacy

   of the health care delivery system.

          74.     Nonetheless, TCSO leadership chose not to follow Dr. Gondles' recommendations.

   TCSO did not establish a central Office Bureau of Health Services nor hire the "HSD" as

   recommended. Id.


   18
            Since the time of Gondles’ report, the MSP at the Jail has changed to Turn Key. However, the
   issues identified have not been remedied or corrected.


                                               Page 14 of 27
Case 4:20-cv-00601-JFH-CDL Document 2 Filed in USDC ND/OK on 11/23/20 Page 15 of 27




           75.     The NCCHC conducted a second audit of the Jail's health services program in 2010.

   After the audit was completed, the NCCHC placed the Tulsa County Jail on probation.

           76.     On September 29, 2011, the U.S. Department of Homeland Security's Office of

   Civil Rights and Civil Liberties ("CRCL") reported its findings in connection with an audit of the

   Jail's medical system - pertaining to U.S. Immigration and Customs Enforcement ("ICE")

   detainees -- as follows: "CRCL found a prevailing attitude among clinic staff of indifference";

   "Nurses are undertrained. Not documenting or evaluating patients properly."; "Found one case

   clearly demonstrates a lack of training, perforated appendix due to lack of training and

   supervision"; "Found two detainees with clear mental/medical problems that have not seen a

   doctor."; "[Detainee] has not received his medication despite the fact that detainee stated was on

   meds at intake"; "TCSO medical clinic is using a homegrown system of records that 'fails to utilize

   what we have learned in the past 20 years".

           77.     On November 18, 2011 AMS-Roemer, the Jail's own retained medical auditor,

   issued its Report to Former Sheriff Glanz finding multiple deficiencies with the Jail's medical

   delivery system, including "[documented] deviations [from protocols which] increase the potential

   for preventable morbidity and mortality." AMS-Roemer specifically commented on no less than

   six (6) inmate deaths, finding deficiencies in the care provided to each.

           78.     It is clear that Former Sheriff Glanz did little, if anything, to address the systemic

   problems identified in the November 2011 AMS-Roemer Report, as AMS-Roemer continued to

   find serious deficiencies in the delivery of care at the Jail. For instance, as part of a 2012 Corrective

   Action Review, AMS-Roemer found "[d]elays for medical staff and providers to get access to

   inmates," "[n]o sense of urgency attitude to see patients, or have patients seen by providers," failure




                                                Page 15 of 27
Case 4:20-cv-00601-JFH-CDL Document 2 Filed in USDC ND/OK on 11/23/20 Page 16 of 27




   to follow NCCHC guidelines "to get patients to providers," and "[n]ot enough training or

   supervision of nursing staff."

          79.     In November 2013, BOCC/TCSO/Former Sheriff Glanz retained Armor

   Correctional Health Services, Inc. (“Armor”) as its private medical provider. However, this step

   did not alleviate the constitutional deficiencies with the medical system. Medical staffing was still

   undertrained and inadequately supervised, and inmates were still denied timely and sufficient

   medical attention. Bad medical and mental health outcomes persisted due to inadequate

   supervision and training of medical staff, and due to the contractual relationship between

   BOCC/TCSO/Former Sheriff Glanz and ARMOR (which provided financial disincentives for the

   transfer of inmates in need of care from an outside facility).

          80.     In February 2015 an auditor/nurse hired by Tulsa County/TCSO, Angela Mariani,

   issued a report focused on widespread failures by ARMOR to abide by its $5 million annual

   contract with the County. Mariani also wrote three (3) memos notifying TCSO that ARMOR failed

   to staff various medical positions in the Jail and recommending that the county withhold more than

   $35,000 in payments. Her report shows that Jail medical staff often failed to respond to inmates'

   medical needs and that ARMOR failed to employ enough nurses and left top administrative

   positions unfilled for months. Meanwhile, medical staff did not report serious incidents including

   inmates receiving the wrong medication and a staff member showing up "under the influence."

          81.     In 2016, the County/Sheriff Regalado retained Turn Key as the Jail’s medical

   contractor. Turn Key’s CEO, Flint Junod, was Armor’s Vice President of the Jail’s region during

   Armor’s tenure as the Jail’s private medical provider and he was aware of deficiencies in the

   medical care provided at the Jail prior to and at the time Turn Key was retained.




                                              Page 16 of 27
Case 4:20-cv-00601-JFH-CDL Document 2 Filed in USDC ND/OK on 11/23/20 Page 17 of 27




          82.     For a time in recent years, Defendant Turn Key was the largest private medical care

   provider to county jails in the state. Turn Key used its political connections to obtain contracts in

   a number of counties, including Tulsa County, Muskogee County, Garfield County and Creek

   County.

          83.     To achieve net profits, Turn Key implemented policies, procedures, customs, or

   practices to reduce the cost of providing medical and mental health care service in a manner that

   would maintain or increase its profit margin.

          84.     There are no provisions in Turn Key’s contract creating or establishing any

   mandatory minimum expenditure for the provision of Healthcare Services. Turn Key’s contract

   incentivizes cost-cutting measures in the delivery of medical and mental health care service at the

   Jail to benefit Turn Key’s investors in a manner that deprives inmates at the Jail from receiving

   adequate medical care.

          85.     Under the Contract, Turn Key is responsible to pay the costs of all pharmaceuticals

   at the Jail. And TCSO/Tulsa County is responsible for the costs of all inmate hospitalizations and

   offsite medical care. These contractual provisions create a dual financial incentive to under-

   prescribe and under-administer medications and to keep inmates, even inmates with serious

   medical needs, at the Jail to avoid off-site medical costs.

          86.     These financial incentives create risks to the health and safety of inmates like Ms.

   Caddell who have complex and serious medical needs, such as opioid withdrawal, seizure

   disorders and heart disease.

          87.     Turn Key has no protocol or clear policy with respect to the medical monitoring

   and care of inmates with complex or serious medical needs, and provides no guidance to its




                                              Page 17 of 27
Case 4:20-cv-00601-JFH-CDL Document 2 Filed in USDC ND/OK on 11/23/20 Page 18 of 27




   medical staff regarding the appropriate standards of care with respect to inmates with complex or

   serious medical needs, including opiate withdrawal, heart disease and seizure disorder.

          88.     Specifically, Turn Key has an established practice of failing to adequately assess

   and treat -- and ignoring and disregarding -- obvious or known symptoms of emergent and life-

   threatening conditions.

          89.     These failures stem from the chronic unavailability of an on-site physician,

   financial incentives to avoid the costs of inmate prescription medications and off-site treatment

   and a failure to train and supervise medical staff in the assessment and care of inmates with

   complex or serious medical needs.

          90.     Turn Key’s corporate policies, practices and customs as described supra, have

   resulted in deaths or negative medical outcomes in numerous cases, in addition to Ms. Caddell’s,

   a number of which are referenced below:

          A.      In June of 2016 an inmate under the care of Turn Key died after being left
                  in a restraint chair for over 48 hours.

          B.      In 2016 an inmate was discovered naked, unconscious, and covered in his
                  own feces after having experienced seizure activity at the Jail that went
                  untreated and unaddressed.

          C.      An inmate in the Creek County Jail, also under the “care” of Turn Key, died
                  in September 2016 from a blood clot in his lungs after his repeated
                  complaints - - over several days -- of breathing problems were disregarded
                  by responsible staff.

          D.      In the summer of 2016, an inmate at the Muskogee County Jail became
                  permanently paralyzed after jail staff failed to provide him treatment after
                  repeated complaints of pain in his back and chest. The inmate had developed
                  an aggressive form of cancer in his back that jail staff refused to treat.

          E.      On September 24, 2017, an inmate died in the Tulsa County Jail after Turn
                  Key medical staff provided nonexistent treatment to the inmate for over two
                  weeks despite clear indication of his serious medical condition.




                                             Page 18 of 27
Case 4:20-cv-00601-JFH-CDL Document 2 Filed in USDC ND/OK on 11/23/20 Page 19 of 27




          91.       Turn Key has no protocol or clear policy with respect to the medical monitoring

   and care of inmates with complex or serious medical needs and provides no guidance to its medical

   staff regarding the appropriate standards of care with respect to inmates with complex or serious

   medical needs.

          92.       Specifically, Turn Key has an established practice of failing to adequately assess

   and treat -- and ignoring and disregarding -- obvious or known symptoms of emergent and life-

   threatening conditions.

          93.       These failures stem from the chronic unavailability of an on-site physician,

   financial incentives to avoid the costs of inmate prescription medications and off-site treatment

   and a failure to train and supervise medical staff in the assessment and care of inmates with

   complex or serious medical needs, including cervical cancer.

          94.       Turn Key’s inadequate or non-existent policies and customs were a moving force

   behind the constitutional violations and injuries alleged herein.

          95.       Turn Key’s corporate policies, practices and customs as described supra, have

   resulted in deaths or negative medical outcomes in numerous cases, in addition to the Decedent’s.

          96.       In each of these instances, there was an utter lack of physician supervision over the

   clinical care provided to the inmates. And each of these inmates, with obvious, serious and

   emergent medical conditions, was kept at the jail when they clearly should have been transported

   to a hospital or another off-site provider capable of assessing and treating the conditions.

          97.       By its design, the Turn Key medical system was destined to fail.

          98.       Turn Key had a policy, practice or custom of inadequately staffing county jails,

   including the Tulsa County Jail, with undertrained and underqualified medical personnel who are




                                               Page 19 of 27
Case 4:20-cv-00601-JFH-CDL Document 2 Filed in USDC ND/OK on 11/23/20 Page 20 of 27




   ill-equipped to evaluate, assess, supervise, monitor or treat inmates, like the Decedent, with

   complex and serious medical needs.

          99.     This system, designed to minimize costs at the expense of inmate care, obviously

   placed inmates with complex, serious and life-threatening medical conditions, like the Decedent,

   at substantial risk of harm. This system, which Turn Key implemented company-wide, was

   substantially certain to, and did, result in Constitutional deprivations.

          100.    In a further attempt to minimize costs the Defendants provided substandard care to

   female inmates like the Decedent by failing to provide proper access to feminine hygiene products.

   Defendants further failed to offer female inmates’ appropriate treatment for vaginal infections

   including UTIs and HPV.

          101.    TCSO and the County were on notice that the medical care and supervision

   provided by Turn Key and the detention staff was wholly inadequate and placed female inmates,

   like Ms. Caddell, at excessive risk of harm. However, TCSO and the County failed to alleviate the

   known and obvious risks in deliberate indifference to the rights of inmates like the Decedent.

          102.    Turn Key has maintained a custom of inadequate medical care and staffing at a

   corporate level which poses excessive risks to the health and safety of inmates like the Decedent.

          103.    In addition, TCSO has utterly failed to train its detention staff in how to properly

   care for or supervise inmates, like Ms. Caddell, with complex or serious medical needs, with

   deliberate indifference to the health and safety of those inmates.

                              ABSENCE OF FEDERALISM BAR TO
                             MONNELL CLAIM AGAINST TURN KEY

          104.    Paragraphs 1-103 are incorporated herein by reference.

          105.    The federalism concern that compelled the Monell Court to erect a bar against

   respondeat superior liability for § 1983 claims against municipal entities has no application to Turn



                                               Page 20 of 27
Case 4:20-cv-00601-JFH-CDL Document 2 Filed in USDC ND/OK on 11/23/20 Page 21 of 27




   Key, a private entity. See e.g., Shields v. Illinois Dept. of Corrections, 746 F.3d 782, 795 (7th Cir.

   2014) (“[A] new approach may be needed for whether corporations should be insulated from

   respondeat superior liability under § 1983.”)

                                        CAUSES OF ACTIONS

                                    FIRST CLAIM FOR RELIEF

     FAILURE TO PROVIDE ADEQUATE MEDICAL CARE IN VIOLATION OF THE EIGHTH AND/OR
          FOURTEENTH AMENDMENTS TO THE CONSTITUTION OF THE UNITED STATES
                                  (42 U.S.C. § 1983)

          106.    Paragraphs 1-105 are incorporated herein by reference.

      A. Underlying Violations of Constitutional Rights/Individual Liability

          107.    The Turn Key/TCSO staff, including Dr. Myers and Shirley Hadden, as described

    above, knew there was a strong likelihood that the Decedent was in danger of serious harm.

          108.    As described supra, the Decedent had serious and emergent medical issues that

    were known and obvious to the Turn Key/TCSO employees/agents, including Dr. Myers and

    Shirley Hadden. It was obvious that the Decedent needed immediate and emergent evaluation and

    treatment from a physician, but such services were denied, delayed and obstructed.

          109.    Turn Key/TCSO employees/agents, including Dr. Myers and Shirley Hadden,

    disregarded the known, obvious and substantial risks to the Decedent’s health and safety.

          110.    As a direct and proximate result of this deliberate indifference, as described above,

    the Decedent experienced unnecessary physical pain, a worsening of her condition, severe

    emotional distress, mental anguish, lost wages, a loss of quality and enjoyment of life, terror,

    degradation, oppression, humiliation, embarrassment, medical expenses, and ultimately death.




                                              Page 21 of 27
Case 4:20-cv-00601-JFH-CDL Document 2 Filed in USDC ND/OK on 11/23/20 Page 22 of 27




            111.   As a direct and proximate result of Defendants’ conduct, Plaintiff is entitled to

    pecuniary and compensatory damages. Plaintiff is entitled to damages due to the deprivation of

    the Decedent’s rights secured by the U.S. Constitution, including punitive damages.

        B. Municipal/“Monell” Liability (Against Turn Key) 19

            112.   Paragraphs 1-111 are incorporated herein by reference.

            113.   Turn Key is a “person” for purposes of 42 U.S.C. § 1983.20

            114.   At all times pertinent hereto, Turn Key was acting under color of State law.

            115.   Turn Key has been endowed by Tulsa County with powers or functions

   governmental in nature, such that Turn Key became an instrumentality of the State and subject to

   its constitutional limitations.

            116.   Turn Key is charged with implementing and assisting in developing the policies of

   TCSO with respect to the medical and mental health care of inmates at the Tulsa County Jail and

   has shared responsibility to adequately train and supervise its employees.

            117.   In addition, Turn Key implements, maintains and imposes its own corporate

   policies, practices, protocols and customs at the Jail.

            118.   There is an affirmative causal link between the aforementioned acts and/or

   omissions of Turn Key medical staff, as described above, in being deliberately indifferent to the


   19
           “A municipal entity may be liable where its policy is the moving force behind the denial of a
   constitutional right, see Monell [v. New York City Dept. of Social Servs., 436 U.S. 658, 694 (1977), 98S.Ct.
   2018], or for an action by an authority with final policy making authority, see Pembaur v. City of Cincinnati,
   475 U.S. 469, 480, 482–83, 106 S.Ct. 1292, 89 L.Ed.2d 452 (1986).” Revilla v. Glanz, 8 F. Supp. 3d 1336,
   1339 (N.D. Okla. 2014) (emphasis added). Plaintiff’s municipal liability claim in this action is based upon
   a Monell theory of liability, thus she need not establish that Turn Key had final policymaking authority for
   Tulsa County.
   20
           “Although the Supreme Court’s interpretation of § 1983 in Monell applied to municipal
   governments and not to private entities acting under color of state law, case law from [the Tenth Circuit]
   and other circuits has extended the Monell doctrine to private § 1983 defendants.” Dubbs v. Head Start,
   Inc., 336 F.3d 1194, 1216 (10th Cir. 2003) (citations omitted) (emphasis added). See also Smedley v. Corr.
   Corp. of Am., 175 F. App’x 943, 946 (10th Cir. 2005).


                                                  Page 22 of 27
Case 4:20-cv-00601-JFH-CDL Document 2 Filed in USDC ND/OK on 11/23/20 Page 23 of 27




   Decedent’s serious medical needs, health, and safety, and the above-described customs, policies,

   and/or practices carried out by Turn Key (See, e.g., ¶¶ 69-103, supra).

          119.       Turn Key knew or should have known, either through actual or constructive

   knowledge, or it was obvious, that these policies, practices and/or customs posed substantial risks

   to the health and safety of inmates like the Decedent. Nevertheless, Turn Key failed to take

   reasonable steps to alleviate those risks, in deliberate indifference to inmates’, including the

   Decedent’s, serious medical needs.

          120.       Turn Key tacitly encouraged, ratified, and/or approved of the acts and/or omissions

   alleged herein.

          121.       There is an affirmative causal link between the aforementioned customs, policies,

   and/or practices and the Decedent’s injuries and damages as alleged herein.

          122.       Turn Key is also vicariously liable for the deliberate indifference of its employees

   and agents.

      C. Official Capacity Liability (Against Sheriff Regalado)

          123.       Paragraphs 1-122 are incorporated herein by reference.

          124.       The aforementioned acts and/or omissions of TCSO and/or Turn Key staff in being

   deliberately indifferent to the Decedent’s health and safety and violating the Decedent’s civil rights

   are causally connected with customs, practices, and policies which the County/TCSO

   promulgated, created, implemented and/or possessed responsibility for.

          125.       Such policies, customs and/or practices are specifically set forth in paragraphs 58-

   103, supra.

          126.       The County/TCSO, through its continued encouragement, ratification, approval

   and/or maintenance of the aforementioned policies, customs, and/or practices; in spite of their




                                                Page 23 of 27
Case 4:20-cv-00601-JFH-CDL Document 2 Filed in USDC ND/OK on 11/23/20 Page 24 of 27




   known and obvious inadequacies and dangers; has been deliberately indifferent to inmates’,

   including the Decedent’s, health and safety.

          127.    As a direct and proximate result of the aforementioned customs, policies, and/or

   practices, the Decedent suffered injuries and damages as alleged herein.

                                  SECOND CLAIM FOR RELIEF

       VIOLATION OF THE FOURTEENTH AMENDMENT TO THE CONSTITUTION OF THE UNITED
                         STATES’ PROMISE OF EQUAL PROTECTION
                                   (42 U.S.C. § 1983)

                               As to Defendants Turn Key and Regalado

          128.    Paragraphs 1-127 are incorporated herein by reference

          129.    Under the Equal Protection Clause of the Fourteenth Amendment, the Decedent

   had the right to equal access to medical care free from discrimination.

          130.    The Fourteenth Amendment to the United States Constitution, enforceable pursuant

   to 42 U.S.C. § 1983, provides that no state shall “deny to any person within its jurisdiction the

   equal protection of the laws.” U.S. Const. amend. XIV, § 1.

          131.    As a woman, the Decedent was a member of a suspect class and was unlawfully

   discriminated against because of her sex.

          132.    Defendants have a duty under the Eighth Amendment to provide medical care to

   all inmates in their custody, in a non-discriminatory manner.

          133.    Plaintiff was subjected to disparate treatment by Turn Key and/or the TCSO as a

   result of the Jail’s policy, practice, custom, or culture that causes intentional disparate care and

   outcomes in medical treatment with females housed within the Jail, in stark contrast to the medical

   treatment of similarly-situated male inmates.




                                               Page 24 of 27
Case 4:20-cv-00601-JFH-CDL Document 2 Filed in USDC ND/OK on 11/23/20 Page 25 of 27




          134.    The Defendants’ policies and/or practices constituted disparate treatment of

   females and had a disparate impact on female inmates.

          135.    Policies that discriminate by gender must serve important governmental objectives

   and must be substantially related to achievement of those objectives. Craig v. Boren, 429 U.S. 190,

   197, (1976).

          136.    The Defendants’ policies, practices, and customs that result in disparate medical

   care provided to female inmates have been implemented in an attempt to cut costs. The

   discriminatory policies and practices serve no legitimate governmental purpose.

          137.    The Defendants’ discriminatory treatment of female inmates, including the

   Decedent, was committed knowingly, intentionally, maliciously and/or in reckless disregard of

   female inmates’ rights

          138.    As a direct and proximate result of the Defendants’ conduct, as described above,

   the Decedent experienced unnecessary physical pain, a worsening of her condition, severe

   emotional distress, mental anguish, lost wages, a loss of quality and enjoyment of life, terror,

   degradation, oppression, humiliation, embarrassment, medical expenses, and death.

                                   THIRD CLAIM FOR RELIEF

                                     Negligence/Wrongful Death

                  As to Defendants Turn Key, Dr. Myers, and Administrator Hadden

          139.    Paragraphs 1-138 are incorporated herein by reference.

          140.    Turn Key, Dr. Myers, and Administrator Hadden owed a duty to the Decedent, and

   all other inmates in custody, to use reasonable care to provide inmates in need of medical attention

   with appropriate treatment.




                                             Page 25 of 27
Case 4:20-cv-00601-JFH-CDL Document 2 Filed in USDC ND/OK on 11/23/20 Page 26 of 27




          141.    Turn Key, Dr. Myers, and Administrator Hadden breached that duty by wholly

   failing to provide the Decedent with prompt and adequate medical treatment despite repeated

   requests and obvious need.

          142.    Turn Key, Dr. Myers, and Administrator Hadden’s breaches of the duty of care

   include, inter alia: failure to treat Ms. Revilla’s serious medical and mental health condition

   properly; failure to conduct appropriate medical and mental health assessments; failure to create

   and implement appropriate medical and mental health treatment plans; failure to promptly evaluate

   Ms. Caddell’s physical and mental health; failure to properly monitor Ms. Caddell’s physical and

   mental health; failure to provide access to medical and mental health personnel capable of

   evaluating and treating her serious health needs; and a failure to take precautions to prevent Ms.

   Caddell from further injury.

          143.    As a direct and proximate cause of Turn Key, Dr. Myers, and Administrator

   Hadden’s negligence, Decedent/Plaintiff experienced physical pain, severe emotional distress,

   mental anguish, permanent impairment and the damages alleged herein.

          144.    As a direct and proximate cause Defendants’ negligence, Decedent/Plaintiff has

   suffered real and actual damages, including medical expenses, mental and physical pain and

   suffering, emotional distress, death and other damages in excess of $75,000.00.

          145.    Turn Key is vicariously liable for the negligence of its employees and agents,

   including Dr. Myers, and Administrator Hadden.

          146.    Turn Key is also directly liable for their own negligence.

          WHEREFORE, based on the foregoing, Plaintiff prays that this Court grant the relief

   sought including but not limited to actual and compensatory damages, and punitive damages, in

   excess of Seventy-Five Thousand Dollars ($75,000.00), with interest accruing from the date of




                                             Page 26 of 27
Case 4:20-cv-00601-JFH-CDL Document 2 Filed in USDC ND/OK on 11/23/20 Page 27 of 27




   filing suit, the costs of bringing this action, a reasonable attorneys’ fee, along with such other

   relief as is deemed just and equitable.


                                                  Respectfully submitted,

                                                  SMOLEN | LAW, PLLC


                                                  /s/ Donald E. Smolen, II
                                                  Donald E. Smolen, II, OBA#19944
                                                  Laura L. Hamilton, OBA#22619
                                                  Jack Warren, OBA #33635
                                                  611 S. Detroit Ave.
                                                  Tulsa, OK 74120
                                                  P: (918) 777-4LAW (4529)
                                                  F: (918) 890-4529
                                                  don@smolen.law
                                                  laura@smolen.law
                                                  jack@smolen.law
                                                  Attorneys for Plaintiff




                                               Page 27 of 27
